                                                                   Case 2:19-bk-24804-VZ              Doc 687 Filed 04/30/20 Entered 04/30/20 16:59:00                            Desc
                                                                                                       Main Document     Page 1 of 6


                                                                   1    Richard M. Pachulski (CA Bar No. 90073)
                                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2    Malhar S. Pagay (CA Bar No. 189289)
                                                                        PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3    10100 Santa Monica Blvd., 13th Floor
                                                                        Los Angeles, California 90067
                                                                   4    Telephone: 310/277-6910
                                                                        Facsimile: 310/201-0760
                                                                   5    E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7    Attorneys for Debtor and Debtor in Possession

                                                                   8                                    UNITED STATES BANKRUPTCY COURT

                                                                   9                                     CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                       Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                                Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                      Debtor.
                                           ATTORNEYS AT LAW




                                                                                                                                    DEBTOR’S (1) NON-OPPOSITION TO
                                                                                                                                    MOTION OF TIANJIN JIARUI HUIXIN
                                                                  14
                                                                                                                                    CORPORATE MANAGEMENT CO., LTD.
                                                                  15                                                                FOR ALLOWANCE OF CLAIM NUMBERS
                                                                                                                                    43, 44 AND 45 FOR VOTING PURPOSES
                                                                  16                                                                PURSUANT TO BANKRUPTCY RULE
                                                                                                                                    3018(a) [DKT. 597]; AND (2) WITHDRAWAL
                                                                  17                                                                OF DEBTOR’S OBJECTION TO CLAIM 21
                                                                                                                                    FILED BY CHONGQING LETV
                                                                  18
                                                                                                                                    COMMERCIAL FACTORING CO., LTD.
                                                                  19                                                                [DKT. 501] AND OMNIBUS OBJECTION TO
                                                                                                                                    CLAIMS FILED BY TIANJIN JIARUI
                                                                  20                                                                HUIXIN CORPORATE MANAGEMENT
                                                                                                                                    CO., LTD. [DKT. 506]
                                                                  21
                                                                                                                                    [Relates to Docket Nos. 499, 501, 506, 597, and
                                                                  22                                                                601]
                                                                  23                                                                Date:      May 7, 2020
                                                                                                                                    Time:      1:30 p.m.
                                                                  24                                                                Place:     United States Bankruptcy Court
                                                                                                                                               255 E. Temple Street,
                                                                  25                                                                           Los Angeles, CA 90012
                                                                                                                                    Courtroom: 1368
                                                                  26                                                                Judge:     Hon. Vincent P. Zurzolo
                                                                  27

                                                                  28    1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                        Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                        DOCS_LA:329226.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 687 Filed 04/30/20 Entered 04/30/20 16:59:00            Desc
                                                                                                     Main Document     Page 2 of 6


                                                                   1           Yueting Jia, debtor and debtor in possession (the “Debtor” or “YT”) in the above-captioned

                                                                   2   chapter 11 case (the “Chapter 11 Case”), hereby files his non-opposition (the “Non-Opposition”) to

                                                                   3   the Motion of Tianjin Jiarui Huixing Corporate Management Co., Ltd. For Allowance of Claim

                                                                   4   Number 43, 44 and 45 for Voting Purposes [Docket No. 597] (the “Motion to Temporarily Allow

                                                                   5   Claims”), filed by Tianjin Jiarui Huixin Corporate Management Co., Ltd. (“Tianjin Jiarui”), and

                                                                   6   withdrawal (the “Withdrawal”) of his Omnibus Objection to Claims Filed by Tianjin Jiarui Huixin

                                                                   7   Corporate Management Co., Ltd. [Docket No. 506] (the “Objection to Claims 43-45”) [Docket No.

                                                                   8   506], objecting to Claims 43, 44 and 45, filed by Tianjin Jiarui, and Objection to Claim 21 Filed by

                                                                   9   Chongqing LeTV Commercial Factoring Co. [Docket No. 501] (the “Objection to Claim 21” and,

                                                                  10   collectively, with the Objection to Claims 43-45, the “Objections”), objecting to Claim 21 filed by

                                                                  11   Chongqing LeTV Commercial Factoring Co., Ltd. (“Chongqing LeTV”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           In support of his Non-Opposition and Withdrawal, the Debtor respectfully states as follows:
                                        LOS ANGELES, CALIFORNIA




                                                                  13           1.       On March 20, 2020, the Court entered its Order (I) Granting Motion to Approve
                                           ATTORNEYS AT LAW




                                                                  14   Adequacy of Fourth Amended Disclosure Statement, (II) Approving Voting and Tabulation

                                                                  15   Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local

                                                                  16   Rules and Procedures, (V) Vacating Order to Show Cause and (VI) Granting Related Relief [Docket

                                                                  17   No. 485] (the “Disclosure Statement Order”), pursuant to which it (a) approved the Debtor’s Fourth

                                                                  18   Amended Disclosure Statement with Respect to Debtor’s Third Amended Plan of Reorganization

                                                                  19   Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in respect of the Debtor’s Third

                                                                  20   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 464] (the

                                                                  21   “Plan”), (b) required that “[a]ll Ballots must be properly executed, completed, and delivered to the

                                                                  22   Voting Agent … on or before April 30, 2020, at 4:00 p.m. (Beijing time) (the “Voting Deadline”),

                                                                  23   unless extended or otherwise agreed by the Debtor,” and (c) scheduled the hearing regarding

                                                                  24   confirmation of the Plan on May 21, 2020, at 9:30 a.m., among ordering other relief.

                                                                  25           2.       On April 2, 2020, the Debtor filed the Objection to Claims 43-45 and Objection to

                                                                  26   Claim 21, seeking to disallow claims 43, 44 and 45, filed by Tianjin Jiarui, and claim 21, filed by

                                                                  27   Chongqing LeTV (collectively, the “Claims”), for purposes of voting on the Plan.

                                                                  28

                                                                                                                    2
                                                                       DOCS_LA:329226.3 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 687 Filed 04/30/20 Entered 04/30/20 16:59:00                             Desc
                                                                                                      Main Document     Page 3 of 6


                                                                   1            3.       On April 16, 2020, Tianjin Jiarui filed its response to the Objection to Claims 43-45

                                                                   2   [Docket No. 601], its response to the Objection to Claim 21, as well as the Motion to Temporarily

                                                                   3   Allow Claims [Docket No. 597].

                                                                   4            4.       Based on the preliminary results of the votes received by the Voting Deadline, the

                                                                   5   Debtor has sufficient votes to confirm the Plan and, consequently, the Debtor no longer seeks to

                                                                   6   object to the Claims -- or any other claim filed by any claimant that is the subject of a pending claim

                                                                   7   objection by the Debtor -- for voting purposes.

                                                                   8            5.       Accordingly, the Debtor hereby withdraws the Objections and indicates his non-

                                                                   9   opposition to the Motion to Temporarily Allow Claims.

                                                                  10            6.       In order to formally dismiss the Objections and dispose of the Motion to Temporarily

                                                                  11   Allow Claims, prior to the hearings scheduled thereon, the Debtor will request that Tianjin Jiarui and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Chongqing LeTV stipulate to the withdrawals of the Objections and Motion to Allow Claims,
                                        LOS ANGELES, CALIFORNIA




                                                                  13   respectively, pursuant to Local Bankruptcy Rule 9013-1(k).2 To the extent that the claimants are
                                           ATTORNEYS AT LAW




                                                                  14   unable or unwilling to enter into such stipulations, the Debtor will request that the Court dismiss the

                                                                  15   Objections at the hearings thereon.

                                                                  16            7.        The Debtor, on his own behalf and on behalf of his bankruptcy estate, and, to the

                                                                  17   extent the Effective Date of the Plan occurs, the Reorganized Debtor and the Trustee, expressly

                                                                  18   reserves the right to re-file, amend, modify or supplement the objections raised in the Objections,

                                                                  19   and to file additional, other, or further objections to any proofs of claim filed in this Chapter 11

                                                                  20   Case, including, without limitation, objections as to the amounts asserted therein, or any other claims

                                                                  21   (filed or not) against the Debtor, regardless of whether such claims are subject to the Objections.

                                                                  22   Should one or more of the grounds of objection stated in the Objections be denied, the Debtor

                                                                  23   reserves his rights to object on other stated grounds or on any other grounds he discovers during the

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                       2
                                                                         Similarly, the Debtor will also contact counsel to other creditors whose claims are the subject of the Debtor’s pending
                                                                  28   objections for voting purposes to stipulate to the formal dismissal of the relevant claims objections and withdrawal of the
                                                                       related motions, if any.
                                                                                                                             3
                                                                       DOCS_LA:329226.3 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 687 Filed 04/30/20 Entered 04/30/20 16:59:00            Desc
                                                                                                     Main Document     Page 4 of 6


                                                                   1   pendency of this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims

                                                                   2   against the holders of any such claims.

                                                                   3

                                                                   4
                                                                       Dated: April 30, 2020                           PACHULSKI STANG ZIEHL & JONES LLP
                                                                   5

                                                                   6                                             By:          /s/Malhar S. Pagay
                                                                                                                              Richard M. Pachulski
                                                                   7                                                          Jeffrey W. Dulberg
                                                                                                                              Malhar S. Pagay
                                                                   8
                                                                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   9

                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                   4
                                                                       DOCS_LA:329226.3 46353/002
            Case 2:19-bk-24804-VZ                 Doc 687 Filed 04/30/20 Entered 04/30/20 16:59:00                                       Desc
                                                   Main Document     Page 5 of 6

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify):
   DEBTOR’S (1) NON-OPPOSITION TO MOTION OF TIANJIN JIARUI HUIXIN CORPORATE
   MANAGEMENT CO., LTD. FOR ALLOWANCE OF CLAIM NUMBERS 43, 44 AND 45 FOR
   VOTING PURPOSES PURSUANT TO BANKRUPTCY RULE 3018(a) [DKT. 597]; AND (2)
   WITHDRAWAL OF DEBTOR’S OBJECTION TO CLAIM 21 FILED BY CHONGQING LETV
   COMMERCIAL FACTORING CO., LTD. [DKT. 501] AND OMNIBUS OBJECTION TO CLAIMS
   FILED BY TIANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD. [DKT. 506]
  will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
  the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 30, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 30, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 30, 2020               Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 687 Filed 04/30/20 Entered 04/30/20 16:59:00                                       Desc
                                              Main Document     Page 6 of 6


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
